                 Case1:16-cv-09532-CM-OTW
                Case  1:16-cv-09532-CM-OTW Document
                                           Document28
                                                    30 Filed
                                                        Filed02/25/20
                                                              09/17/20 Page
                                                                        Page11ofof77




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        -------------------------------------------------------------x
                                                                                                 t ... ...-.. ,11iiJ
        JOEL POLANCO,

                                                Plaintiff,                                      No. 16-CV-9532 (CM) (OTW)

                             -against-                                                          REPORT & RECOMMENDATION

        ANDREW M. SAUL, 1
                                                                                                USDCSDNY
                                                Defendant.                                      DOCUMENT
        -------------------------------------------------------------x                          ELECTRONICALLY FILED
                                                                                                DOC #: _ _ _~t---+'- -
                  ONA T. WANG, United States Magistrate Judge:                                  0 ATE FILED: ~ / () J..,,
                                                                                                                       b,,
                 To the Honorable Colleen McMahon, Chief United States District Judge:

                  Plaintiff Joel Polanco ("Plaintiff") brought this action pursuant to section 205(g) of the

        Social Security Act, 42 U.S.C. §405(g), seeking judicial review of a final decision of the

        Commissioner of Social Security ("Commissioner") denying his application for disability

        insurance benefits ("DIB"). (ECF 1). Following a subsequent award of past-due benefits by the

        Social Security Administration ("SSA"), Plaintiff's counsel, Christopher J. Bowes, now seeks

        approval under 42 U.S.C. §406(b) of attorney's fees pursuant to his contingent fee agreement

        with Plaintiff. (ECF 19). The Commissioner does not object to the motion or the amount

        requested, but only objects to the method by which Plaintiff's counsel seeks to have the award

        offset by the fees amount previously awarded to Plaintiff under the Equal Access to Justice Act




        1
          Andrew M . Saul is now the Commiss ioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d),
        the Court substitutes Andrew M . Saul for Defendant "Carolyn W . Colvin, Acting Commissioner, Social Security
        Administration ."                                                                                                                   h
         ~
o/lr/Jo?iodt{}/;/Ju/td11C
                      J
                      r   /_~bl 7L ~a.u-;h rn ~ ~
                                            n                                                                                               J
                             I ~~~~ l3?r-co ~/4/vtb
                                                                                                     ~ uJA                       ~
                                                peb1__                                                                       1
 n-7/;7Mfr\   ,&j_ ,.,,(,/2 Y.t,__ ;f:: , /. pf ' .C P                       J .,_,,__,,,   M£,;7"41,;                                B'/cT;I-.
                   cfo'--'-"'~CVo /'Ja,;tt                                                    · · ~t
                     r#                                                  /
 v f ,. (3,hv1~                                      1v, r   I rv            ,,, IP v       1                                        I __
         Case1:16-cv-09532-CM-OTW
        Case  1:16-cv-09532-CM-OTW Document
                                   Document28
                                            30 Filed
                                                Filed02/25/20
                                                      09/17/20 Page
                                                                Page22ofof77




("EAJA"). 2 For the following reasons, I recommend that Plaintiff's motion for attorney's fees be

granted in the amount of $31,400 and that Plaintiff's counsel be ordered to refund to Plaintiff

the $5,800 previously awarded under the EAJA.

       I.      Background

            Plaintiff filed for DIB on July 17, 2013, alleging, inter a/ia, herniated lumbar discs,

radiculopathy, World Trade Center lung disease, and cardiovascular disease. See Declaration of

Christopher J. Bowes ("Bowes Deel.") (ECF 20) ,i 4. After the SSA initially denied Plaintiff's claim,

Plaintiff requested and received a hearing before an administrative law judge ("AU"). Id.

,i,i 5-6. At the hearing, Plaintiff was represented by an attorney from Ungaro & Cifuni LLP (not

Mr. Bowes). Id. ,i 6; Declaration of Robert A. Ungaro Regarding Plaintiff's Motion for Approval

of the Contingent Fee Agreement Pursuant to 42 U.S.C. §406(b) ("Ungaro Deel.") (ECF 27-1)

,i,i 2-3. AU Brian Lemoine issued a decision dated September 11, 2015, denying Plaintiff's

application upon finding that Plaintiff could still perform his previous work as a police officer.

Bowes Deel. ,i 7. The Appeals Council subsequently denied review of the AU's decision,

rendering the Commissioner's decision final. Id. ,i 8.

            Although Plaintiff was represented by Ungaro & Cifuni LLP during the administrative

proceedings, Plaintiff then signed a separate retainer agreement with Ungaro & Cifuni LLP on

November 1, 2016 to also represent him in federal court to challenge the Commissioner's final

decision. 3 Bowes Deel., Ex. A; Ungaro Deel. ,i,i 2-6. Pursuant to the November 1 retention



2
 Under the EAJA, the prevailing party in a suit against the United States may recover attorney' s fees unless "the
position of the United States was substantially justified or that special circumstances make an award unjust." 28
U.S.C. § 2412(d)(l)(A).

3
 Mr. Robert Ungaro, a founding member of Ungaro & Cifuni LLP, confirmed that Mr. Bowes is still of counsel w ith
Ungaro & Cifuni LLP . Ungaro Deel. ,i,i 5, 7. Therefore, although the docket lists Mr. Bowes as practicing with "The

                                                          2
        Case 1:16-cv-09532-CM-OTW
        Case 1:16-cv-09532-CM-OTW Document
                                  Document28
                                           30 Filed
                                              Filed02/25/20
                                                    09/17/20 Page
                                                             Page33of
                                                                    of77




agreement, Plaintiff agreed to pay Ungaro & Cifuni LLP "25% of all retroactive or past due social

security disability benefits awarded." Bowes Deel ., Ex A. After the agreement was signed, Mr.

Bowes took over representation of Plaintiff's case in federal court. Ungaro Deel. ,i 5. Plaintiff

filed his complaint in this Court on June 3, 2016. (ECF 1).

            Plaintiff filed a motion for judgment on the pleadings on August 18, 2017 . (ECF 11). On

September 18, 2017, the parties notified the Court that they had agreed to remand the case for

further proceedings. (ECF 13). Following the parties' stipulation to remand, Plaintiff was

awarded $5,800 in attorney's fees on January 9, 2018 under the Equal Access to Justice Act, 28

U.S.C. §2412 . {ECF 18}. On remand, another attorney from Ungaro & Cifuni represented Plaintiff

in his remand hearing before AU Lemoine . Bowes Deel. ,i 13. AU Lemoine subsequently issued

a decision on April 25, 2019, finding Plaintiff disabled as of the onset date of October 9, 2012.

Id. In a notice dated October 6, 2019, the SSA informed Plaintiff that he was awarded $187,923 4

in past due benefits, covering the period from April 2013 to April 2019 . Id. ,i 14; Ex. C. Plaintiff

subsequently filed the instant motion for attorney's fees on October 20, 2019. (ECF 19}.

      II.      Discussion

                   a. Reasonableness

            Section 406(b) states :

             Whenever a court renders a judgment favorable to a claimant under this
             subchapter who was represented before the court by an attorney, the court
             may determine and allow as part of its judgment a reasonable fee for such
             representation, not in excess of 25 percent of the total of the past-
             due benefits to which the claimant is entitled by reason of such judgment,

Law Office of Christopher James Bowes, Esq.," the submitted contingent fee agreement between Pla intiff and
Ungaro & Cifun i LLP is still the operative fee agreement.

4
  The Social Security Administration withheld 25% of the owed benefits, $46,980.75, for payment of attorney's
fees . Bowes Deel ., Ex C.

                                                        3
       Case 1:16-cv-09532-CM-OTW
       Case 1:16-cv-09532-CM-OTW Document
                                 Document 28
                                          30 Filed
                                             Filed 02/25/20
                                                   09/17/20 Page
                                                            Page 44 of
                                                                    of 77




         and the Commissioner of Social Security may, notwithstanding the provisions
         of section 405(i) of this title, but subject to subsection (d) of this section,
         certify the amount of such fee for payment to such attorney out of, and not in
         addition to, the amount of such past-due benefits . In case of any such
         judgment, no other fee may be payable or certified for payment for such
         representation except as provided in this paragraph .

42 U.S.C. § 406(b)(l)(A).

       Courts have generally held that §406(b) should be interpreted to give a party the

freedom to enter into contingent-fee agreements with counsel. Wells v. Sullivan, 907 F.2d 367,

370 (2d Cir. 1990). Although the Court does not need to employ the lodestar approach for fees

under §406(b), as is common in other fee-shifting statutes, the Court must still conduct an

"independent check" to determine that the requested fees are "reasonable." See Gisbrecht v.

Barnhart, 535 U.S. 789, 808 (2002). The reasonableness test for §406 looks at three factors:

(1) whether the requested fees exceeds the 25% cap, (2) whether the contingent fee

agreement was reached through "fraud or overreaching," and (3) whether the requested fees

would represent a "windfall" to counsel. Wells, 907 F.2d at 372.

       Here, Plaintiff's counsel seeks $31,400, which is well below the twenty-five percent

statutory limit ($187,923.00 x 0.25 = $46,980.75). Nor is there any evidence that the contingent

fee agreement was reached through "fraud or overreaching." As to whether the requested fees

constitute a windfall, the Court will consider:

          1) whether the attorney's efforts were particularly successful for the
          plaintiff, 2) whether there is evidence of the effort expended by the
          attorney demonstrated through pleadings which were not boilerplate and
          through arguments which involved both real issues of material fact and
          required legal research, and finally, 3) whether the case was handled
          efficiently due to the attorney's experience in handling social security
          cases .



                                                  4
        Case 1:16-cv-09532-CM-OTW
        Case 1:16-cv-09532-CM-OTW Document
                                  Document28
                                           30 Filed
                                               Filed02/25/20
                                                     09/17/20 Page
                                                              Page55of
                                                                     of77




 Blizzard v. Astrue, 496 F. Supp . 2d 320, 323 (S.D.N .Y. 2007) (quoting Joslyn v. Barnhart, 389 F.

 Supp. 2d 454, 456 (W.D.N .Y. 2005)). Here, as a result of counsel's representation, Plaintiff

 achieved a favorable result : a remand from the federal court which led to a subsequent

. favorable decision from the SSA finding entitlement to full disability benefits.

         Plaintiff's counsel billed 31.4 hours on the matter, see Bowes Deel., Ex. B, which is

 reasonable for the work expended . See Borus v. Astrue, No. 09-CV-4723 (PAC) (RLE), 2012 WL

 4479006, at *3 (S .D.N.Y. Sept. 28, 2012) (noting courts find "twenty to forty hours" a

 reasonable amount of time in Socia l Security cases). This efficiency is likely attributable to

 Pla intiff's counsel's more than twenty-five years of experience w ith Social Security appeals. See

 Bowes Deel. ,i 26. By seeking $31,400 in fees for 31.4 hours expended, Plaintiff's counsel is

 requesting approval of a $1,000 hourly rate . Although this rate is on the higher end, "courts in

 this Circuit routinely approve fee awards in the social security context that are above the

 regular hourly rates ." Heffernan v. Astrue, 87 F. Supp . 3d 351, 355 (E.D.N.Y. 2015) . Some courts

 have rejected a $1,000 hourly rate where no motion practice was made, but here, Plaintiff's

 counsel drafted a motion for judgment on the pleadings, which required legal research and

 extensive citation to a 433-page administrative record . Compare Devenish v. Astrue, 85 F. Supp.

 3d 634, 639 (E .D.N.Y. 2015) (rejecting Mr. Bowes's $1,000 hourly rate where the only

 substantive work done was drafting the comp laint) with Morrison v. Saul, No. 16-CV-4168

 (OTW), 2019 WL 6915954, at * 3 (S .D.N.Y. Dec. 19, 2019) (approving Mr. Bowes's $935 .52 hourly

 rate where he filed a non-boilerplate motion for judgment on the plead ings); McDonald v.

 Comm'r of Social Security, No. 16-CV-926 (FPG), 2019 WL 1375084, at *3 (W.D.N.Y. Mar. 27,

 2019} (noting difference between "modest amount of work" and actually briefing the merits of


                                                   5
        Case 1:16-cv-09532-CM-OTW
        Case 1:16-cv-09532-CM-OTW Document
                                  Document 28
                                           30 Filed
                                              Filed 02/25/20
                                                    09/17/20 Page
                                                             Page 66 of
                                                                     of 77




the case). See also Torres v. Colvin, No. 11-CV-5309 {JGK), 2014 WL 909765, at *5 (S.D.N.Y. Mar.

6, 2014) (approving Mr. Bowes's $1,000 hourly rate) . Accordingly, I recommend finding as

reasonable Plaintiff's counsel' s request for $31,400 in fees.

                   b. Method of Offset

            Plaintiff's counsel then requests that the award be reduced to $25,600 to offset the

$5,800 in fees previously awarded under the EAJA {$31,400 - $5,800). (ECF 21 at 7) . The

Commissioner argues that the correct procedure instead is for Plaintiff's counsel to refund any

EAJA fees directly to Plaintiff instead of requiring the Court and the Commissioner to calculate

the net payment owed to Plaintiff's counsel. {ECF 23 at 2). Although I recognize that the

Commissioner's approach would require an additional step by Plaintiff's counsel, convenience

does not trump case law. Plaintiff's counsel should be awarded the full $31,400 in requested

attorney' s fees and then directly pay Plaintiff the $5,800 EAJA award initially taken for fees . See

Gisbrecht, 535 U.S. at 789 ("the claimant's attorney must refund to the claimant the amount of

the smaller fee"); Guzman v. Comm'r of Soc. Sec., No. 15-CV-3920 (VB) (LMS), 2019 WL

4935041, at *4 (S.D.N.Y. Aug. 1, 2019) (finding no case law in this District "that uphold[s]

Plaintiff's counsel's offset theory" ), adopted by 2019 WL 4933596 {S.D.N.Y. Oct. 7, 2019).

     Ill.      Conclusion

            For the foregoing reasons, I recommend granting Plaintiff's counsel an award of $31,400

pursuant to 42 U.S.C. §406{b) and ordering that Plaintiff's counsel promptly refund to Plaintiff

the $5,800 previously awarded to Plaintiff under the EAJA. The March 25, 2020 status

conference before the undersigned is hereby adjourned sine die .




                                                    6
       Case 1:16-cv-09532-CM-OTW
       Case 1:16-cv-09532-CM-OTW Document
                                 Document 28
                                          30 Filed
                                             Filed 02/25/20
                                                   09/17/20 Page
                                                            Page 77 of
                                                                    of 77




     IV.      Objections

           In accordance with 28 U.S.C. § 636{b){1) and Fed. R. Civ. P. 72(b), the parties shall have

fourteen (14) days (including weekends and holidays) from receipt of this Report to file written

objections. See also FED . R. Civ. P. 6 (allowing three (3) additional days for service by mail) . A


party may respond to any objections within fourteen (14) days after being served. Such

objections, and any responses to objections, shall be addressed to the Honorable Colleen

McMahon, United States District Judge. Any request for an extension of time for filing

objections must be directed to Judge McMahon.

           FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140,

155 {1985); /UE AFL-C/0 Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 {2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983)).




                                                         Respectfully submitted,




                                                                s/ Ona T. Wang
Dated : February 25, 2020                                                   Ona T. Wang
           New York, New York                                     United States Magistrate Judge




                                                    7
